Case: 16-50498      Document: 00513837077         Page: 1    Date Filed: 01/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-50498                                 FILED
                                                                            January 17, 2017

MATTHEW JAMAL JACKSON,                                                        Lyle W. Cayce
                                                                                   Clerk
                                                 Plaintiff-Appellant

v.

SUSAN PAMERLEAU, Bexar County Sheriff; A. BANASCO, Jail
Administrator Chief; SAN ANTONIO, TEXAS; BEXAR COUNTY JUDICIAL
OFFICIALS; BEXAR COUNTY PROSECUTORIAL OFFICIALS; VINCENT
D. CALLAHAN, Attorney; BEXAR COUNTY, TEXAS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CV-509


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “Federal
appellate courts have jurisdiction over appeals only from (1) a final decision
under 28 U.S.C. § 1291; (2) a decision that is deemed final due to
jurisprudential exception or that has been properly certified as final pursuant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50498    Document: 00513837077     Page: 2   Date Filed: 01/17/2017


                                 No. 16-50498

to [Rule] 54(b); and (3) interlocutory orders that fall into specific classes,
28 U.S.C. § 1292(a), or that have been properly certified for appeal by the
district court, 28 U.S.C. § 1292(b).” Askanase v. Livingwell, Inc., 981 F.2d 807,
809-10 (5th Cir. 1993). “A decision is final when it ends the litigation on the
merits and leaves nothing for the court to do but execute the judgment.” Id. at
810 (internal quotation marks and citation omitted).
      The notice of appeal in this case designates either the Magistrate Judge’s
order to show cause or the report and recommendation that plaintiff’s claims
be dismissed, neither of which is an appealable final decision. See Donaldson
v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004); United States v. Cooper, 135 F.3d
960, 961-63 (5th Cir. 1998). Accordingly, this appeal must be dismissed for
lack of jurisdiction and plaintiff’s motion for leave to proceed on appeal in
forma pauperis must be denied.
      IT IS SO ORDERED.




                                       2